Citation Nr: 1615508	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  11-29 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of heat exhaustion and viral infections, to include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 1989 and from February 1991 to April 1991, to include service in the Southwest Asia Theatre of Operations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in March 2010 by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.  The record was most recently certified to the Board by the RO in Pittsburgh, Pennsylvania.  It is herein REMANDED to the Agency of Original Jurisdiction (AOJ) and the AOJ will advise the Veteran in writing if further actions on his part are needed.  


REMAND

By this appeal, the Veteran seeks service connection for residuals of inservice heat exhaustion and viral infections, noting that he was treated on four separate incidents in service for heat stroke, exhaustion, and dehydration, as well as viral infections.  He alleges that he has continued to suffer from recurring episodes of heat exhaustion and infections, as residuals of the inservice episodes, after his service separation.  As a result, he reports being unable to tolerate hot temperatures or work or play outdoors, among other limitations.  He asserts that a VA examination in November 2012 was inadequate as it did not encompass all pertinent manifestations, particularly those related to viral infections, and he requests reexamination by VA.  

The record reflects that a VA respiratory examination was undertaken in November 2012, findings from which yielded no diagnosis of any indicated pathology, albeit without consideration of the question of whether the Veteran's complaints of continuing residuals were indicative or otherwise representative of an undiagnosed illness related to his Persian Gulf service.  Moreover, the RO has not considered the Veteran's entitlement to the benefit sought under 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015), which authorize VA to compensate any Persian Gulf veteran suffering from a qualifying chronic disability resulting from an undiagnosed illness, a medically unexplained multi-symptom illness, or any diagnosed illness that the VA Secretary determines warrants a presumption of service connection. 

As well, no VA Persian Gulf examination has been performed to date and, as indicated by the Veteran, the Board, too, finds that it is not entirely clear whether the VA examiner fully addressed the residuals of both the Veteran's inservice viral infections and his multiple episodes of heat exhaustion.  While the VA examiner found that there was no strong evidence of asthma, the Veteran indicates that asthma has been diagnosed, as has sinusitis and rhinitis, among other entities, and that an attending medical professional has advised him that end organ damage was possible from heat stroke, including damage to the brain, nerves, heart, liver, lungs, and/or kidneys.  Moreover, his spouse indicates that she was told during an acute postservice episode that the Veteran had a temperature of 106 degrees and was suffering from heat stroke with organ damage.  The question of end organ damage in any of the referenced body systems was not fully addressed, nor was the question of whether any exiting disability was caused and/or aggravated by the Veteran's claimed heat stroke/exhaustion, dehydration, and/or viral infections.  Further evaluation and opinions as to the foregoing are thus needed.  

Accordingly, this matter is REMANDED to the AOJ for the following actions:

1.  Afford the Veteran VA medical examinations in order to address the questions presented by this appeal as to whether he has disability that is caused or aggravated by inservice episodes of heat stroke or exhaustion, dehydration, and/or viral infections, to include asthma, sinusitis, rhinitis, pneumonia, upper respiratory infection, viral gastroenteritis, viral sepsis, viral syndrome, urinary tract infection, or damage to the brain, nerves, heart, liver, lungs, and/or kidneys, and, alternatively, whether any indicated chronic complaints are the result of undiagnosed illness resulting from exposures to environmental or biochemical hazards while on duty in the Southwest Asia Theatre of Operations.  

The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Such examination(s) should include a complete medical history, thorough clinical evaluations, and any indicated diagnostic testing.  All pertinent diagnoses should be detailed.  

The VA examiner(s) is (are) requested to provide medical opinions and for each such opinion, a complete rationale, as to the following:

a)  What residuals, if any, are currently in existence as a result of the multiple inservice episodes of heat exhaustion or heat stroke, as well as inservice viral infections?  

b)  Is there present or absent evidence of current disability involving the brain, nerves, heart, liver, lungs, and/or kidneys, and, if present, is it at least as likely as not (i.e., probability of 50 percent or greater) that any such disability is the result of inservice heat exhaustion, heat stroke, dehydration, and/or viral infections?

c)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the any existing disorder involving asthma, sinusitis, rhinitis, pneumonia, upper respiratory infection, viral gastroenteritis, viral sepsis, viral syndrome, urinary tract infection, or other diagnosed entity is directly attributable to the inservice heat stroke, heat exhaustion, dehydration, and/or viral infections or caused or aggravated thereby?

d)  Are the Veteran's complaints of various residuals of inservice heat stroke, heat exhaustion, dehydration, and/or viral infections consistent with an undiagnosed illness attributable to his period of service in the Southwest Asia Theatre of Operations?

The VA examiner or examiners should afford full consideration to the Veteran's written testimony and that of his spouse as to inservice and postservice events involving heat stroke, heat exhaustion, and viral infections and the course of his reported residuals during postservice years.  

2.  Thereafter, readjudicate the claim on appeal, to include consideration of the claim presented as one for undiagnosed illness per 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, and if the benefit sought is not granted, furnish to the Veteran a supplemental statement of the case and afford him a reasonable period for a response, before returning the case to the Board for further review.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





